Name: Commission Directive 2009/113/EC of 25Ã August 2009 amending Directive 2006/126/EC of the European Parliament and of the Council on driving licences
 Type: Directive
 Subject Matter: transport policy;  health;  technology and technical regulations;  tariff policy;  European Union law
 Date Published: 2009-08-26

 26.8.2009 EN Official Journal of the European Union L 223/31 COMMISSION DIRECTIVE 2009/113/EC of 25 August 2009 amending Directive 2006/126/EC of the European Parliament and of the Council on driving licences THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2006/126/EC of the European Parliament and of the Council of 20 December 2006 on driving licences (1), and in particular Article 8 thereof, Whereas: (1) The minimum requirements for fitness to drive are not harmonised to the full extent. Member States are allowed to impose standards that are stricter than the minimum European requirements, as laid down in Annex III point 5 to Directive 2006/126/EC. (2) Since the existence of different requirements in different Member States may affect the principle of free movement the Council specifically asked for a review of the medical standards for driver licensing in its resolution of 26 June 2000. (3) In line with this Council resolution, the Commission advised that medium- and long-term work should be undertaken in order to adapt Annex III to scientific and technical progress as laid down in Article 8 of Directive 2006/126/EC. (4) Eyesight, diabetes and epilepsy were identified as being medical conditions affecting fitness to drive which needed to be considered; to that end working groups comprised of specialists appointed by Member States were set up. (5) These working groups produced reports with a view to updating the relevant points of Annex III to Directive 2006/126/EC. (6) Directive 2006/126/EC should therefore be amended accordingly. (7) The measures provided for in this Directive are in accordance with the opinion of the Committee on driving licences, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex III to Directive 2006/126/EC is amended as set out in the Annex. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive no later than one year after entry into force of this Directive. They shall forthwith inform the Commission thereof. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field governed by this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 25 August 2009. For the Commission Antonio TAJANI Vice-President (1) OJ L 403, 30.12.2006, p. 18. ANNEX Annex III to Directive 2006/126/EC is amended as follows: 1. point 6 is replaced by the following: EYESIGHT 6. All applicants for a driving licence shall undergo an appropriate investigation to ensure that they have adequate visual acuity for driving power-driven vehicles. Where there is reason to doubt that the applicants vision is adequate, he/she shall be examined by a competent medical authority. At this examination attention shall be paid, in particular, to the following: visual acuity, field of vision, twilight vision, glare and contrast sensitivity, diplopia and other visual functions that can compromise safe driving. For group 1 drivers, licensing may be considered in exceptional cases  where the visual field standard or visual acuity standard cannot be met; in such cases the driver should undergo examination by a competent medical authority to demonstrate that there is no other impairment of visual function, including glare, contrast sensitivity and twilight vision. The driver or applicant should also be subject to a positive practical test conducted by a competent authority. Group 1: 6.1. Applicants for a driving licence or for the renewal of such a licence shall have a binocular visual acuity, with corrective lenses if necessary, of at least 0,5 when using both eyes together. Moreover, the horizontal visual field should be at least 120 degrees, the extension should be at least 50 degrees left and right and 20 degrees up and down. No defects should be present within a radius of the central 20 degrees. When a progressive eye disease is detected or declared, driving licences may be issued or renewed subject to the applicant undergoing regular examination by a competent medical authority. 6.2. Applicants for a driving licence, or for the renewal of such a licence, who have total functional loss of vision in one eye or who use only one eye (e.g. in the case of diplopia) must have a visual acuity of at least 0,5, with corrective lenses if necessary. The competent medical authority must certify that this condition of monocular vision has existed for a sufficiently long time to allow adaptation and that the field of vision in this eye meets the requirement laid down in paragraph 6.1. 6.3. After any recently developed diplopia or after the loss of vision in one eye, there should be an appropriate adaptation period (for example, six months), during which driving is not allowed. After this period, driving is only allowed following a favourable opinion from vision and driving experts. Group 2: 6.4. Applicants for a driving licence or for the renewal of such a licence shall have a visual acuity, with corrective lenses if necessary, of at least 0,8 in the better eye and at least 0,1 in the worse eye. If corrective lenses are used to attain the values of 0,8 and 0,1, the minimum acuity (0,8 and 0,1) must be achieved either by correction by means of glasses with a power not exceeding plus eight dioptres, or with the aid of contact lenses. The correction must be well tolerated. Moreover, the horizontal visual field with both eyes should be at least 160 degrees, the extension should be at least 70 degrees left and right and 30 degrees up and down. No defects should be present within a radius of the central 30 degrees. Driving licences shall not be issued to or renewed for applicants or drivers suffering from impaired contrast sensitivity or from diplopia. After a substantial loss of vision in one eye, there should be an appropriate adaptation period (for example six months) during which the subject is not allowed to drive. After this period, driving is only allowed after a favourable opinion from vision and driving experts.; 2. point 10 is replaced by the following: DIABETES MELLITUS 10. In the following paragraphs, a severe hypoglycaemia means that the assistance of another person is needed and a recurrent hypoglycaemia is defined as a second severe hypoglycaemia during a period of 12 months. Group 1: 10.1. Driving licences may be issued to, or renewed for, applicants or drivers who have diabetes mellitus. When treated with medication, they should be subject to authorised medical opinion and regular medical review, appropriate to each case, but the interval should not exceed five years. 10.2. Driving licences shall not be issued to, nor renewed for, applicants or drivers who have recurrent severe hypoglycaemia or/and impaired awareness of hypoglycaemia. A driver with diabetes should demonstrate an understanding of the risk of hypoglycaemia and adequate control of the condition. Group 2: 10.3. Consideration may be given to the issuing/renewal of group 2 licences to drivers with diabetes mellitus. When treated with medication which carries a risk of inducing hypoglycaemia (that is, with insulin, and some tablets), the following criteria should apply:  no severe hypoglycaemic events have occurred in the previous 12 months,  the driver has full hypoglycaemic awareness,  the driver must show adequate control of the condition by regular blood glucose monitoring, at least twice daily and at times relevant to driving,  the driver must demonstrate an understanding of the risks of hypoglycaemia,  there are no other debarring complications of diabetes. Moreover, in these cases, such licences should be issued subject to the opinion of a competent medical authority and to regular medical review, undertaken at intervals of not more than three years. 10.4. A severe hypoglycaemic event during waking hours, even unrelated to driving, should be reported and should give rise to a reassessment of the licensing status.; 3. point 12 is replaced by the following: EPILEPSY 12. Epileptic seizures or other sudden disturbances of the state of consciousness constitute a serious danger to road safety if they occur in a person driving a power-driven vehicle. Epilepsy is defined as having had two or more epileptic seizures, less than five years apart. A provoked epileptic seizure is defined as a seizure which has a recognisable causative factor that is avoidable. A person who has an initial or isolated seizure or loss of consciousness should be advised not to drive. A specialist report is required, stating the period of driving prohibition and the requested follow-up. It is extremely important that the persons specific epilepsy syndrome and seizure type are identified so that a proper evaluation of the persons driving safety can be undertaken (including the risk of further seizures) and the appropriate therapy instituted. This should be done by a neurologist. Group 1: 12.1. Drivers assessed under group 1 with epilepsy should be under licence review until they have been seizure-free for at least five years. If the person has epilepsy, the criteria for an unconditional licence are not met. Notification should be given to the licensing authority. 12.2. Provoked epileptic seizure: the applicant who has had a provoked epileptic seizure because of a recognisable provoking factor that is unlikely to recur at the wheel can be declared able to drive on an individual basis, subject to neurological opinion (the assessment should be, if appropriate, in accordance with other relevant sections of Annex III (e.g. in the case of alcohol or other co-morbidity). 12.3. First or single unprovoked seizure: the applicant who has had a first unprovoked epileptic seizure can be declared able to drive after a period of six months without seizures, if there has been an appropriate medical assessment. National authorities may allow drivers with recognised good prognostic indicators to drive sooner. 12.4. Other loss of consciousness: the loss of consciousness should be assessed according to the risk of recurrence while driving. 12.5. Epilepsy: drivers or applicants can be declared fit to drive after a one-year period free of further seizures. 12.6. Seizures exclusively in sleep: the applicant or driver who has never had any seizures other than seizures during sleep can be declared fit to drive so long as this pattern has been established for a period which must not be less than the seizure-free period required for epilepsy. If there is an occurrence of attacks/seizure arising while awake, a one-year period free of further event before licensing is required (see Epilepsy ). 12.7. Seizures without influence on consciousness or the ability to act: the applicant or driver who has never had any seizures other than seizures which have been demonstrated exclusively to affect neither consciousness nor cause any functional impairment can be declared fit to drive so long as this pattern has been established for a period which must not be less than the seizure-free period required for epilepsy. If there is an occurrence of any other kind of attacks/seizures a one-year period free of further event before licensing is required (see Epilepsy ). 12.8. Seizures because of a physician-directed change or reduction of anti-epileptic therapy: the patient may be advised not to drive from the commencement of the period of withdrawal and thereafter for a period of six months after cessation of treatment. Seizures occurring during physician-advised change or withdrawal of medication require three months off driving if the previously effective treatment is reinstated. 12.9. After curative epilepsy surgery: see Epilepsy . Group 2: 12.10. The applicant should be without anti-epileptic medication for the required period of seizure freedom. An appropriate medical follow-up has been done. On extensive neurological investigation, no relevant cerebral pathology was established and there is no epileptiform activity on the electroencephalogram (EEG). An EEG and an appropriate neurological assessment should be performed after the acute episode. 12.11. Provoked epileptic seizure: the applicant who has had a provoked epileptic seizure because of a recognisable provoking factor that is unlikely to recur at the wheel can be declared able to drive on an individual basis, subject to neurological opinion. An EEG and an appropriate neurological assessment should be performed after the acute episode. A person with a structural intra-cerebral lesion who has increased risk of seizures should not be able to drive vehicles of group 2 until the epilepsy risk has fallen to at least 2 % per annum. The assessment should be, if appropriate, in accordance with other relevant sections of Annex III (e.g. in the case of alcohol). 12.12. First or single unprovoked seizure: the applicant who has had a first unprovoked epileptic seizure can be declared able to drive once five years freedom from further seizures has been achieved without the aid of anti-epileptic drugs, if there has been an appropriate neurological assessment. National authorities may allow drivers with recognised good prognostic indicators to drive sooner. 12.13. Other loss of consciousness: the loss of consciousness should be assessed according to the risk of recurrence while driving. The risk of recurrence should be 2 % per annum or less. 12.14. Epilepsy: 10 years freedom from further seizures shall have been achieved without the aid of anti-epileptic drugs. National authorities may allow drivers with recognised good prognostic indicators to drive sooner. This also applies in case of juvenile epilepsy . Certain disorders (e.g. arterio-venous malformation or intra-cerebral haemorrhage) entail an increased risk of seizures, even if seizures have not yet occurred. In such a situation an assessment should be carried out by a competent medical authority; the risk of having a seizure should be 2 % per annum or less to allow licensing.